          Case 8:19-cv-00598-JDW-TGW
Filing # 84246924                       Document
                   E-Filed 01/31/2019 04:58:36 PM1-1 Filed 03/11/19 Page 1 of 9 PageID 6


                      IN THE COUNTY COURT OF THE SIXTH JUDICIAL CIRCUIT
                             IN AND FOR PINELLAS COUNTY, FLORIDA
                                         CIVIL DIVISION

         STACIE WHITWORTH,
         an individual,
                                                                       Case No.:
                 Plaintiff,
         v.

         CAPITAL ONE AUTO FINANCE, a division of,
         CAPITAL ONE BANK USA, N.A.,
         a National Association,

               Defendant.
         _________________________________________/

                                                   COMPLAINT

                 COMES NOW, Plaintiff, STACIE WHITWORTH (hereinafter, “Plaintiff”), by and

         through the undersigned counsel, and hereby sues Defendant, CAPITAL ONE AUTO FINANCE,

         a division of CAPITAL ONE BANK USA, N.A. (hereinafter, “Defendant”). In support thereof,

         Plaintiff alleges:

                                        PRELIMINARY STATEMENT

                 1.      This is an action for damages for violations of the Florida Consumer Collection

         Practices Act, Chapter 559, Florida Statutes (hereinafter, “FCCPA”), and the Telephone Consumer

         Protection Act, 47 United States Code, Section 227 et seq. (hereinafter, “TCPA”), wherein

         Defendant unlawfully attempted to collect a consumer debt from Plaintiff via harassing and

         unlawful means, including unlawful calls to Plaintiff’s cellular telephone using an automatic

         telephone dialing system, a predictive telephone dialing system, or an artificial or pre-recorded

         voice, despite lacking Plaintiff’s consent to make such calls to her cellular telephone.

                                   JURISDICTION, PARTIES, AND VENUE

                 2.      This is an action for damages that exceeds $5,000.00, exclusive of attorneys’ fees

                                                          1
Case 8:19-cv-00598-JDW-TGW Document 1-1 Filed 03/11/19 Page 2 of 9 PageID 7



and costs.

       3.        Jurisdiction and venue for purposes of this action are conferred by Florida Statutes,

Section 559.77 and 47 United States Code, Section 227(b)(3).

       4.        At all material times herein, the conduct of Defendant, complained of below, occurs

in Pinellas County, Florida.

       5.        At all material times herein, Plaintiff is an individual residing in Pinellas County,

Florida.

       6.        At all material times herein, Defendant is a foreign entity that does business in

Pinellas County, Florida.

       7.        Plaintiff is the subscriber, regular user and carrier of the cellular telephone number,

(727-XXX-2261), and was the called party and recipient of Defendant’s calls, as referenced below.

                               FCCPA STATUTORY STRUCTURE

       8.        The FCCPA is a state consumer protection statute, modeled after the federal

FDCPA, a statute designed to prohibit unfair, deceptive, and abusive practices in the collection of

consumer debts as well as to protect against the invasion of individual privacy. Fla. Stat. §§ 559.55

and 559.77(5).

       9.        The FCCPA imposes liability on any creditor/person as well as any debt collector

who “uses any instrumentality of interstate commerce or the mails in any business the principal

purposes of which is the collection of any debts,” or who “regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due to another” and both statutes

prohibit engaging in particular violative conduct in connection with collecting consumer debts.

Fla. Stat. § 559.55(5).




                                                   2
Case 8:19-cv-00598-JDW-TGW Document 1-1 Filed 03/11/19 Page 3 of 9 PageID 8



        10.        Specifically, the FCCPA prohibits unlawful debt collection “communication” with

consumer debtors, which is defined as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” Fla. Stat. § 559.55(2) (emphasis added).

        11.        For example, the FCCPA prohibits a person from collecting consumer debt by

communicating with the consumer in a manner that can be expected to harass or abuse the

consumer debtor. See Fla. Stat. § 559.72(7).

                                 TCPA STATUTORY STRUCTURE

        12.        Congress enacted the TCPA in effort to restrict pervasive use of telemarketing and

increasing use of cost-effective telemarketing techniques. Pub L. 102-243, § 2, Dec. 20, 1991, 105

Sta. 2394 (1) and (8).

        13.        Congress found that “[u]nrestricted telemarketing…can be an intrusive invasion of

privacy…” and it intended to prevent automated or pre-recorded telephone calls as “the only

effective means of protecting telephone consumers from this nuisance and privacy invasion.” Id.

at (5) and (12).

        14.        Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automated telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        15.        Additionally, under the TCPA, the court may increase the damage award up to three

(3) times, up to $1,500.00, for each willful or knowing violation of the TCPA.               Id. at §

227(b)(3)(C).




                                                    3
Case 8:19-cv-00598-JDW-TGW Document 1-1 Filed 03/11/19 Page 4 of 9 PageID 9



                                  GENERAL ALLEGATIONS

       16.     At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by

Florida Statutes, Section 559.55(8).

       17.     At all material times herein, Defendant is a “creditor” as defined by Florida

Statutes, Section 559.55(5).

       18.     At all material times herein, Defendant attempts to collect consumer debt, including

but not limited to, a car loan balance allegedly owed to Defendant (hereinafter, the “Debt”).

       19.     At all material times herein, the Debt is consumer debt, an obligation resulting from

transactions for goods or services incurred primarily for personal, household, or family use.

       20.     At all material times herein, Defendant is a “person” subject to Florida Statutes,

Section 559.72. See Florida Statutes, Section 559.55(3); Schauer v. General Motors Acceptance

Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).

       21.     At all material times herein, Defendant’s conduct, with regard to the Debt

complained of below, qualifies as “communication” as defined by Florida Statutes,

Section 559.55(2).

       22.     At all material times herein, Defendant acts itself or through its agents, employees,

officers, members, directors, successors, assigns, principals, trustees, sureties, subrogees,

representatives, third-party vendors, and insurers.

       23.     All necessary conditions precedent to the filing of this action occurred or Defendant

waived the same.

                                  FACTUAL ALLEGATIONS

       24.     In 2018, Plaintiff obtained a car loan with Defendant.

       25.     Due to unforeseen circumstances, in or around September 2018, Plaintiff fell



                                                 4
Case 8:19-cv-00598-JDW-TGW Document 1-1 Filed 03/11/19 Page 5 of 9 PageID 10



behind on the Debt.

        26.     As a result, in or around October 2018, Defendant began placing calls to Plaintiff’s

cellular phone in an attempt to collect the Debt.

        27.     In October 2018 through the present, Plaintiff has advised Defendant she was

unable to pay the Debt due to financial hardship.

        28.     On multiple occasions during this timeframe, Plaintiff requested Defendant to stop

calling her cell phone.

        29.     Despite Plaintiff’s requests, Defendant continued to place automated, artificial

voice, and pre-recorded voice calls to Plaintiff’s cell phone in an attempt to collect the Debt.

        30.     When Plaintiff would answer Defendant’s calls, there would be a time-gap in which

Plaintiff would say “hello” a few times before Defendant’s representative would respond.

        31.     This suggests Defendant was using an automated telephone dialing system to place

calls to Plaintiff’s cell phone.

        32.     Despite Plaintiff informing Defendant for her reason of non-payment towards the

Debt and taking all reasonable measures at negotiating a resolution to the Debt, Defendant continued

its repeated efforts to collect the Debt from Plaintiff. As a result, Defendant’s subsequent attempts to

persuade Plaintiff were made with the intent to simply exhaust Plaintiff’s will and harass Plaintiff.

        33.     During the timeframe referenced above, Defendant placed approximately and at least

30 calls to Plaintiff’s cell phone in its attempts to collect the Debt.

        34.     As a direct result of Defendant’s actions, Plaintiff suffered emotional distress,

anxiety, inconvenience, frustration, annoyance, and fear.

        35.     Florida Statutes, Section 559.77, provides for the award of up to $1,000.00 statutory

damages, actual damages, punitive damages, an award of attorneys’ fees, and costs to Plaintiff,



                                                     5
Case 8:19-cv-00598-JDW-TGW Document 1-1 Filed 03/11/19 Page 6 of 9 PageID 11



should Plaintiff prevail in this matter against Defendant.

       36.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call placed using any automatic

telephone dialing system or an artificial or pre-recorded voice to Plaintiff’s Cellular Telephone in

violation of the TCPA or the regulations proscribed thereunder.

       37.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call placed using any automatic

telephone dialing system or an artificial or prerecorded voice to Plaintiff’s Cellular Telephone in

willful or knowing violation of the TCPA or the regulations proscribed thereunder.

                                COUNT ONE:
                   UNLAWFUL DEBT COLLECTION PRACTICES –
               VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(7)

       Plaintiff re-alleges paragraphs one (1) through thirty-seven (37) as if fully restated herein

and further states as follows:

       38.     Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting a consumer Debt from Plaintiff through means which can reasonably be

expected to abuse or harass Plaintiff.

       39.     Specifically, as noted above, Plaintiff explicitly and repeatedly revoked consent,

requested/demanded that the direct collection communication cease, explaining that she could not

afford to pay the Debt due to financial hardship, yet Defendant continued to repeatedly call and

attempt to collect the Debt.

       40.     As a direct and proximate result of Defendant’s actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.




                                                  6
Case 8:19-cv-00598-JDW-TGW Document 1-1 Filed 03/11/19 Page 7 of 9 PageID 12



                                COUNT TWO:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

        Plaintiff re-alleges paragraphs one (1) through thirty-seven (37) as if fully restated herein

and further states as follows:

        41.     Defendant is subject to, and violated the provisions of, 47 United States Code,

Section 227 (b)(1)(A) by using an automatic telephone dialing system, a predictive telephone

dialing system, or an artificial or pre-recorded voice to call a telephone number assigned to a

cellular telephone service without Plaintiff’s prior express consent.

        42.     Defendant used an automatic telephone dialing system or an artificial or pre-

recorded voice to unlawfully call Plaintiff’s cell phone multiple times in its attempt to collect the

Debt.

        43.     If Defendant contends it possessed prior express consent, Plaintiff revoked such

consent in or about October 2018 and multiple times thereafter.

        44.     The phone calls placed by Defendant complained of herein are the result of repeated

willful and knowing violations of the TCPA.

        45.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered:

                a.        The periodic loss of her cell phone service;

                b.        Lost material costs associated with the use of peak time cell phone minutes

        allotted under her cell phone service contract;

                c.        The expenditure of costs and attorney’s fees associated with the prosecution

        of this matter;




                                                    7
Case 8:19-cv-00598-JDW-TGW Document 1-1 Filed 03/11/19 Page 8 of 9 PageID 13



               d.      Stress, anxiety, loss of sleep, and deterioration of relationships, both

       personal and professional, as a result of the repeated willful and knowing calls placed in

       violation of the TCPA; and

               e.      Statutory damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of Defendant’s conduct, Plaintiff

respectfully requests an entry of:

               a.      Judgment against Defendant declaring that Defendant violated the FCCPA;

               b.      Judgment against Defendant for maximum statutory damages for violations

       of the FCCPA;

               c.      Judgment against Defendant for maximum statutory damages for violations

       of the TCPA;

               d.      Actual damages;

               e.      An award of attorneys’ fees and costs; and

               f.      Any other such relief the Court may deem proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendant and demands that Defendant and its affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                              Respectfully submitted,

                                              SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                              /s/ Jon P. Dubbeld__________________

                                                 8
Case 8:19-cv-00598-JDW-TGW Document 1-1 Filed 03/11/19 Page 9 of 9 PageID 14



                                   Jon P. Dubbeld, Esq., FBN 105869
                                   Jordan T. Isringhaus, Esq., FBN 0091487
                                   Aaron M. Swift, Esq., FBN 0093088
                                   Swift, Isringhaus & Dubbeld, P.A.
                                   10460 Roosevelt Blvd. N.
                                   Suite 313
                                   St. Petersburg, FL 33716
                                   Phone: (727) 490-9919
                                   Fax: (727) 255-5332
                                   jdubbeld@swift-law.com
                                   aswift@swift-law.com
                                   jisringhaus@swift-law.com
                                   Attorneys for Plaintiff




                                     9
